Citation Nr: 1720572	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), which is assigned a 30 percent rating prior to January 30, 2012 and a 50 percent rating from that date.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nicole L. Applefield, Esq. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1959 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  An interim, April 2015 rating decision increased the rating for PTSD to 50 percent, effective January 30, 2012.

Regarding the TDIU claim, the Veteran's attorney raised the issue in an October 2013 notice of disagreement.  An April 2015 statement of the case denied entitlement to a TDIU rating.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board finds that the issue of entitlement to a TDIU is part and parcel to the PTSD rating claim and is therefore on appeal herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased disability ratings for PTSD and entitlement to a TDIU rating.  After a review of the evidence, the Board finds that additional development is needed prior to deciding these issues.

A remand is necessary to obtain outstanding, relevant VA treatment records.  The most recent records of VA treatment associated with the Veteran's claims file are from September 2012.  They document mental health treatment at the Rutherfordton, North Carolina Community Based Outpatient Clinic (CBOC).  The Veteran was provided a VA PTSD examination in February 2015, and the examiner noted the Veteran was still receiving treatment at the Rutherfordton CBOC.  As all outstanding records of VA psychiatric evaluations or treatment are pertinent evidence, and because VA records are constructively of record, such records must be secured.  

In addition, the Veteran's prior attorney asserted she never received a copy of correspondence that was mailed to the Veteran in February 2015 and included a TDIU application (VA Form 21-8940).  The Veteran has not submitted a completed VA Form 21-8940.  On remand, such correspondence should be re-mailed to the Veteran; a copy should also be mailed to his newly appointed attorney.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should advise the Veteran that the complete records of all psychiatric evaluations or treatment he has received from February 4, 2011 are pertinent evidence, and ask him to identify all providers of such evaluations and treatment and provide authorizations for VA to secure complete records from all private providers identified.  

2. The AOJ should ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for a TDIU rating. The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran and his attorney for completion.

3. The AOJ should secure complete clinical records of any VA psychiatric evaluations or treatment the Veteran received from September 2012 to the present, to specifically include at the Rutherfordton, North Carolina CBOC.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

4. The AOJ should thereafter arrange for any further development suggested by the evidence received (e.g., a new VA PTSD examination, if indicated), and then review the entire record and readjudicate the claims on appeal.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and his attorney opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




